  Case 18-14375-JDW         Doc 27     Filed 09/30/19 Entered 09/30/19 16:21:58           Desc Main
                                       Document Page 1 of 1


   _________________________________________________________________________________

                                                      SO ORDERED,



                                                      Judge Jason D. Woodard
                                                      United States Bankruptcy Judge


          The Order of the Court is set forth below. The case docket reflects the date entered.
   ________________________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                        THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                      CHAPTER 13 CASE NO.:
     THOMAS RAY POPLAR                                                               18-14375-JDW

   AMENDED ORDER DIRECTING EMPLOYER TO WITHHOLD DEDUCTIONS FROM
          PAY AND DIRECTING PAYMENT TO CHAPTER 13 TRUSTEE

        The above-named Debtor(s) filed a Chapter 13 Petition on 11/4/2018, which subjected all of the
Debtor’s wages, salary, or commissions to the jurisdiction of the Court while this case is pending. The
employer of the Debtor is subject to orders from this Court directing the employer to withhold and remit
a certain amount of the Debtor’s wages to the duly appointed Chapter 13 Trustee pursuant to 11 U.S.C. §
1325(c) in order to fund the Debtor’s Chapter 13 case.

        IT IS, THEREFORE, ORDERED, that EP MINERALS, ATTN: PAYROLL, 9785
GATEWAY DR, RENO, NV 89521, the employer of the Debtor, is hereby directed to pay to the
Chapter 13 Trustee the sum of $ 350.50 WEEKLY commencing the next pay period following receipt
of this Order. All payments should be made payable to Locke D. Barkley, Chapter 13 Trustee, P.O.
Box 1859, Memphis, TN, 38101-1859.

        IT IS FURTHER ORDERED, that EP MINERALS is hereby directed to withhold said sum
from the Debtor’s wages, after deducting the amount necessary to pay withholding and Social Security
taxes, pensions, union dues (if any), retirement contributions, or child support deductions, and to remit
said sum to the Chapter 13 Trustee.

       IT IS FURTHER ORDERED, that EP MINERALS shall immediately cease and discontinue
withholding and remitting any funds to pay any wage garnishments.

       IT IS FURTHER ORDERED, that EP MINERALS shall withhold and remit said sum to the
Chapter 13 Trustee until further order of this Court.

                                        ##END OF ORDER##
